Citation Nr: 0027845	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of anal trauma as a result 
of medical treatment by the Department of Veterans Affairs in 
April 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
April 1999.  A statement of the case was issued in May 1999.  
The veteran filed a substantive appeal in June 1999.  


FINDING OF FACT

The veteran suffers from anal trauma which was proximately 
caused by carelessness, negligence, or lack of proper skill, 
on VA's part in furnishing medical treatment in April 1998.  


CONCLUSION OF LAW

Compensation for residuals of anal trauma under the 
provisions of 38 U.S.C.A. § 1151 as a result of VA medical 
treatment in April 1998 is warranted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same 
manner as if such disability were service connected.  The 
requirement to show that the proximate cause of the 
additional disability was fault on VA's part or an event 
which was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 made by Public Law 104-204 and applies 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998). As the veteran filed his claim after 
October 1, 1997, the amendments to the law apply to his case. 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  In a case under the prior 
law in which fault was not at issue, the United States Court 
of Appeals for Veterans Claims (Court) has held that there 
were three requirements to establish a well-grounded claim 
under the provisions of 38 U.S.C.A. § 1151.  First, there 
must be medical evidence of a current disability.  Second, 
there must be medical evidence, or, in certain circumstances, 
lay evidence, of incurrence of an injury or aggravation of an 
injury as the result of VA hospitalization or medical or 
surgical treatment.  Third, there must be medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460, 464 
(1999).  In the instant case, there must also be evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment.  After 
reviewing the record, the Board finds that the claim is not 
only well-grounded, but that the evidence supports a grant of 
compensation under the provisions of 38 U.S.C.A. 1151.

The veteran was scheduled to undergo a flexible sigmoidoscopy 
at a VA medical center in April 1998.  Prior to that 
procedure, a VA nurse or technician administered what was 
referred to as a cleansing enema.  During administration of 
the enema, the veteran sustained a perianal tissue injury.  
The report of the sigmoidoscopy showed external hemorrhoids 
and some trauma from the enema.  In July 1998, the Chief of 
Diagnostic Gastroenterology confirmed to the RO that the 
veteran had sustained such an injury as a result of the 
enema.  

At a VA examination in February 1999, the veteran complained 
of intermittent bleeding after bowel movements since the 
enema in April 1998.  On examination, a small well-healed 
fissure was noted at the 12:00 position.  There was no 
palpable internal fissure.  Diagnoses included status post 
anal trauma and hemorrhoids with residual of intermittent 
flare and bleeding.

Based on the record, the Board finds that the evidence 
clearly shows that the veteran sustained an injury to the 
anal area in April 1998 as a proximate result of VA medical 
treatment.  The Board further finds that the report of the VA 
examination in February 1999 establishes that the veteran has 
a current disability related to the April 1998 injury.  A 
medical diagnosis of status post anal trauma was rendered 
suggesting that there is at least some residual of the 
injury.  Significantly, clinical examination did reveal 
evidence of a small, well-healed fissure.  

On the issue of whether the anal trauma was the result of 
negligence, carelessness, lack of proper skill, error in 
judgment, or similar fault on VA's part, the Board takes 
administrative notice of the fact that the procedure (an 
enema) is a common procedure which is performed countless 
times every day without injury.  The fact that an injury 
resulted in this case suggests, at the very least, some 
carelessness or lack of proper skill on the part of the 
medical personnel involved. 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of anal trauma as a result 
of VA medical treatment in April 1998 is warranted.  The 
appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

